United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1355
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                             Steven Randall Gibson

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: September 22, 2017
                            Filed: October 31, 2017
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, WOLLMAN and GRUENDER, Circuit Judges.
                             ____________

PER CURIAM.

      Steven Randall Gibson conditionally pleaded guilty to being a felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He
appeals from the district court’s1 denial of his motion to suppress evidence. We
affirm.

       Chris Ridenhour was an investigator with the Pope County, Arkansas, Sheriff’s
Office. On March 10, 2015, Ridenhour prepared an affidavit in support of his request
for a search warrant to search Gibson’s mother’s residence. The affidavit stated that
Ridenhour had reason to believe that he would find firearms, ammunition, and
bulletproof vests, “which is evidence of the crime of Possession of Firearms by
Certain Persons, held in violation of A.C.A. 5-73-103, [and] the crime of Criminal
Possession of Body Armor, held in violation of A.C.A. 5-79-101.”

       According to the affidavit, Joshua and Joanna Crouch told Ridenhour earlier
that day that Gibson had dropped off several firearms at their home in late February
2015 and picked up the firearms two days later. Joanna Crouch reported the serial
numbers of two of the firearms, both of which were listed as stolen in the National
Crime Information Center’s database. Joshua Crouch (Crouch) stated that he had
asked Gibson to retrieve the firearms after discovering that some were stolen. Crouch
described the firearms in detail and later agreed to cooperate with law enforcement
officers in their investigation of Gibson.

      Crouch spoke with Gibson at Gibson’s mother’s residence on the afternoon of
March 10. After Crouch left, he met with Ridenhour and gave a recorded statement.
According to Crouch, he had observed firearms and body armor on a bed in the
residence. He also recognized some of the firearms as the ones that Gibson had left
at Crouch’s home. Ridenhour thereafter returned to Gibson’s mother’s residence and
approached Gibson, who was in the front yard. Ridenhour asked for permission to
search the residence, but Gibson refused.


      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-
        Ridenhour thereafter sought a search warrant, which was issued on the basis
of his affidavit. The affidavit did not state that Gibson previously had been convicted
of a felony. During the search of Gibson’s mother’s residence, officers found several
firearms and two bulletproof vests. Gibson was charged with the federal felon-in-
possession offense set forth above.

       Acknowledging during the suppression hearing that his affidavit did not state
that Gibson was a felon, Ridenhour testified that he knew that Gibson was a felon and
that his affidavit cited two criminal statutes that apply only to felons.

       In reviewing the denial of a motion to suppress evidence, we review the district
court’s factual findings for clear error and its legal conclusions de novo. United
States v. Summage, 481 F.3d 1075, 1077 (8th Cir. 2007). “When the issuing judge
relied solely upon the supporting affidavit to issue the warrant, only that information
which is found within the four corners of the affidavit may be considered in
determining the existence of probable cause.” United States v. Solomon, 432 F.3d
824, 827 (8th Cir. 2005) (internal alterations, quotation marks, and citations omitted).
A supporting affidavit establishes probable cause when “it sets forth sufficient facts
to establish that there is a fair probability that contraband or evidence of criminal
activity will be found in the particular place to be searched.” United States v.
Brackett, 846 F.3d 987, 992 (8th Cir. 2017) (quoting United States v. Snyder, 511
F.3d 813, 817 (8th Cir. 2008)). We consider the totality of the circumstances set forth
in the affidavit, examining the affidavit “under a common sense approach and not in
a hypertechnical fashion.” Solomon, 432 F.3d at 827 (quoting United States v.
Williams, 10 F.3d 590, 593 (8th Cir. 1993)).

      Gibson contends that Ridenhour’s affidavit did not establish probable cause
because it did not establish that he was a prohibited person under Arkansas Code § 5-
73-103, or that he had committed a predicate offense that would cause the possession
of body armor to be illegal under Arkansas Code § 5-79-101. The government

                                          -3-
responds that the affidavit’s identification of those crimes implied that Gibson
previously had been convicted of a felony, but it has cited no case that supports the
proposition that the existence of a prior felony conviction may be inferred from the
assertion of such crimes.

       We need not decide that issue, however, because Ridenhour’s affidavit
established a fair probability that evidence of “theft by receiving” would be found in
Gibson’s mother’s residence. Under Arkansas law, “[a] person commits the offense
of theft by receiving if he or she receives, retains, or disposes of stolen property of
another person” and knows or has reason to believe that the property was stolen. Ark.
Code. Ann. § 5-36-106. “Receiving” is defined to include “acquiring possession” of
the property. Id. The affidavit explained that Crouch had described certain firearms
that Gibson possessed, that Crouch had asked Gibson to retrieve the firearms because
some of them were stolen, that law enforcement officers confirmed that two of the
firearms were stolen, and that Crouch had observed some of the same firearms in
Gibson’s mother’s residence on March 10. A reasonable inference is that a search
would reveal evidence of stolen firearms, notwithstanding Ridenhour’s failure to
identify the offense of theft by receiving in his affidavit. See Summage, 481 F.3d at
1078 (“It is not necessary for an affidavit to include the name of the specific crime
alleged.”).

       Even if we were to conclude that the affidavit was insufficient, the Leon good-
faith exception would permit admission of the evidence. See United States v. Leon,
468 U.S. 897, 920-21 (1984). “Under the good-faith exception, evidence seized
pursuant to a search warrant later determined to be invalid, will not be suppressed if
the executing officer’s reliance upon the warrant was objectively reasonable.” United
States v. Jackson, 784 F.3d 1227, 1231 (8th Cir. 2015). In assessing the objective
reasonableness of an officer’s execution of a warrant, we consider the totality of the
circumstances, “including any information known to the officer but not presented to
the issuing judge.” Id. Ridenhour testified that he knew that Gibson was a felon.

                                         -4-
When asked whether the affidavit indicated that Gibson was a felon, Ridenhour
replied, “[T]he criminal statutes that are listed can only be applied to felons. That’s
why I listed them.” Because he knew that Gibson was a felon and thus was
prohibited from possessing firearms, Ridenhour’s reliance on the warrant was
objectively reasonable.

      The judgment is affirmed.
                     ______________________________




                                         -5-